Exhibit FOURTH AMENDED & RESTATED EMPLOYMENT AGREEMENT This Fourth Amended & Restated Employment Agreement ("Agreement"), dated this 17th day of November, 2008, is entered into by and between Alpha Natural Resources Services, LLC, on behalf of itself and its parent entities, subsidiaries and affiliates as may employ Employee from time to time (collectively,the "Employer"), and MichaelJ. Quillen ("Employee") and is effective as of January 1, 2006 (the "Effective Date"). WITNESSETH: WHEREAS, Employer employs Employee pursuant to the terms and conditions set forth in that certain Employment Agreement dated as of January 1, 2003 between Employee and Alpha Natural Resources, LLC, that was assigned to Employer as of December31, 2003, amended and restated March31, 2004, January 28, 2005, and March 22, 2006 (as amended on February 26, 2007, the "Third Amended and Restated Agreement"); and WHEREAS, Employer and Employee desire to amend and restate the Third Amended and Restated Agreement and to continue the employment of Employee by Employer pursuant to the terms and conditions set forth in this Agreement; NOW, THEREFORE, for and in consideration of the mutual promises, covenants and obligations contained herein, Employer and Employee agree as follows: ARTICLE 1:EMPLOYMENT AND DUTIES: 1.1Employer agrees to employ Employee, and Employee agrees to be employed by Employer, beginning as of the Effective Date and continuing through December 31, 2006 (the "Term"), subject to the terms and conditions of this Agreement.The Term shall be automatically extended for successive 12-monthperiods unless either party provides written notice to the other at least 120 days prior to the end of the then current Term of such party's election not to extend the Term except, in the case of retirement, in which Employee shall provide six (6) months advance written notice to the Employer. 1.2Beginning as of the Effective Date, Employee shall continue to be employed by Employer and be Chief Executive Officer of Alpha Natural Resources, Inc., the indirect parent of Employer ("Alpha Natural Resources"), and shall be nominated for re-election to the Board of Directors (the "Board of Directors") of, Alpha Natural Resources.Employee shall report to the Board of Directors of Alpha Natural Resources.Employee shall serve in the assigned positions or in such other executive capacities as may be agreed to, from time to time, between Employee and Employer, the Board of Directors, and/or the Employer Entities (as defined below).Employee agrees to perform diligently and to the best of Employee's abilities, and in a trustworthy, businesslike and efficient manner, the duties and services pertaining to such positions as reasonably determined by Employer and the Board of Directors, as well as such additional or different duties and services appropriate to such positions which Employee from time to time may be reasonably directed to perform by the Board of Directors and/or Employer. 1.3Employee shall at all times comply with, and be subject to, such policies and procedures as Employer and/or the Employer Entities may establish from time to time, including, without limitation, Alpha Natural Resources' Code of Business Conduct (the "Code of Business Conduct"). 1.4Except as expressly approved by the Board of Directors, Employee shall, during the period of Employee's employment by Employer, devote Employee's full business time, energy, and best efforts to the business and affairs of Employer and the Employer Entities.Employee may not engage, directly or indirectly, in any other business, investment, or activity that interferes with Employee's performance of Employee's duties hereunder, is contrary to the interest of Employer or any of its parent entities, affiliated subsidiaries and divisions (each an "Employer Entity," or collectively, the "Employer Entities") or requires any significant portion of Employee's business time.The foregoing notwithstanding, the parties recognize and agree that Employee may engage in passive personal investments and other business activities which do not conflict with the business and affairs of the Employer Entities or interfere with Employee's performance of his duties hereunder.Employee may not serve on the board of directors of any entity other than an Employer Entity, related industry trade association, public institution, or government appointed public or quasi-public body during the Term without prior approval therefor by the Board of Directors in accordance with Employer's and/or Employer Entities' policies and procedures regarding such service.Employee shall be permitted to retain any compensation received for approved service on any unaffiliated corporation's board of directors. 1.5Employee acknowledges and agrees that Employee owes a fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the best interests of the Employer and the other Employer Entities and to do no act which would, directly or indirectly, injure any such entity's business, interests, or reputation.It is agreed that any direct or indirect interest in, connection with, or benefit from any outside activities, particularly commercial activities, which interest might in any way adversely affect Employer, or any Employer Entity, involves a possible conflict of interest.In keeping with Employee's fiduciary duties to Employer and the Employer Entities, Employee agrees that Employee shall not knowingly become involved in a conflict of interest with Employer or any Employer Entity, or upon discovery thereof, allow such a conflict to continue.Moreover, Employee shall not engage in any activity that might involve a possible conflict of interest without first obtaining approval in accordance with Employer's and Employer Entities' policies and procedures. 1.6Nothing contained in this Agreement shall be construed to preclude the transfer of Employee's employment to another Employer Entity ("Subsequent Employer") as of, or at any time after, the Effective Date and no such transfer shall be deemed to be a termination of employment for purposes of Article 3 hereof; provided, however, that, effective with such transfer, all of Employer's obligations hereunder shall be assumed by and be binding upon, and all of Employer's rights hereunder shall be assigned to, such Subsequent Employer and the defined term "Employer" as used herein and any other terms referring and/or relating to Employer shall thereafter be deemed amended to mean and refer to such Subsequent Employer.Except as otherwise provided above, all of the terms and conditions of this Agreement, including without limitation, Employee's rights, compensation, benefits and obligations, shall remain in all material respects and taken as a whole, no less favorable to Employee following such transfer of employment. ARTICLE 2:COMPENSATION AND BENEFITS: 2.1Employee's base salary during the Term shall be $700,000 (Seven Hundred Thousand Dollars) per annum which shall be paid in accordance with the Employer's standard payroll practice.Employee's base salary shall be reviewed annually by the Compensation Committeeof the Board of Directors (the "Compensation Committee") or the Board of Directorsand may be increased, in the Compensation Committee's or Board of Directors' sole discretion, from time to time.Such increased base salary shall become the minimum base salary under this Agreement and may not be decreased thereafter without the written consent of Employee unless otherwise permitted by this Agreement. 2.2During the Term, Employee shall participate in a bonus plan pursuant to which an annual bonus shall be paid to Employee in an amount to be determined by the Compensation Committee or the Board of Directors, which annual bonus shall be targeted at 100% of Employee's then current base salary (the "Target Bonus"), with a maximum target bonus opportunity of 200% of Employee's then current base salary.Payment of the bonus shall be made at the same time as bonuses are paid to other senior executive officers in accordance with the applicable plan terms and shall be based on parameters, including, without limitation, performance goals applicable to Employee, and such parameters shall be approved by the Compensation Committee or Board of Directors. 2.3During the Term, the Employee shall participate in Alpha Natural Resources' long-term incentive plans, including its equity incentive plans, on the terms established from time to time by the Compensation Committee or the Board; provided that, to the extent the Compensation Committee or Board of Directors makes any grants of equity securities under such plans to senior executive officers which report directly to the Employee (collectively, "Direct Reports"), Employee shall receive an equity grant of the same type of security to be granted to such Direct Reports which shall be targeted at 150% of the highest number of such security granted to any Direct Report on a particular grant date and under the same terms and conditions of such award.Notwithstanding the foregoing, this Section 2.3 shall not apply to any inducement award which the Compensation Committee or Board of Directors determines to make to any potential new employee of Employer. 2.4The Employee shall participate in Alpha Natural Resources' Retention Compensation Plan, dated November 10, 2005 (the "Retention Compensation Plan") on the same basis, and under the same terms and conditions, as his Direct Reports. 2.5During the Term, in the event of a Change in Control (as defined below), Employee shall be entitled to receive a lump sum cash payment equal to a pro rata Target Bonus for the year in which the Change in Control occurs, which shall be based on the portion of such year that Employee was employed by Employer prior to the effective date of the Change in Control. Such payment, if any, shall be made no later than 60 days after the effective date of the Change in Control. 2.6The Employee shall be entitled to at least four (4) weeks paid vacation in each calendar year, or such greater amount of vacation as may be determined in accordance with Employer's vacation policy as in effect from time to time.The Employee shall also be entitled to all paid holidays given by Employer to its executives. 2.7During the Term, Employer shall pay or reimburse Employee for all actual, reasonable and customary expenses incurred by Employee in the course of his employment; provided that such expenses are incurred and accounted for in accordance with Employer's applicable policies and procedures. 2.8While employed by Employer, Employee shall be allowed to participate, on the same basis generally as other employees of Employer, in all general employee benefit plans and programs, including improvements or modifications of the same, which on the Effective Date or thereafter are made available by Employer and/or the Employer Entities to all or substantially all of Employer's similarly situated employees.Such benefits, plans, and programs may include, without limitation, medical, health, and dental care, life insurance, disability protection, qualified and non-qualified retirement plans, retiree medical plans and stock option and stock grant programs, if any.Except as specifically provided in this Agreement, nothing in this Agreement is to be construed or interpreted to increase or alter in any way the rights, participation, coverage, or benefits under such benefit plans or programs than provided to similarly situated employees pursuant to the terms and conditions of such benefit plans and programs. 2.9Notwithstanding anything to the contrary in this Agreement, it is specifically understood and agreed that Employer and the Employer Entities shall not be obligated to institute, maintain, or refrain from changing, amending, or discontinuing any incentive, employee benefit or stock or stock option program or plan, so long as such actions are similarly applicable to covered employees generally. 2.10Employer shall withhold from any compensation, benefits, or amounts payable under this Agreement all federal, state, city, or other taxes as may be required pursuant to any law or governmental regulation or ruling. ARTICLE 3:TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION 3.1Employee's employment with Employer shall be terminated prior to the end of the Term: (i) upon the death of Employee, (ii) upon Employee's Retirement (as defined below), (iii) upon Employee's Permanent Disability (as defined below), (iv) at any time by Employer upon written notice to Employee, or (v) by Employee upon 60 days written notice to Employer. 3.2If Employee's employment is terminated by reason of any of the following circumstances (i), (ii), (iii), or (iv), Employee shall be entitled to receive only the benefits set forth in Section 3.3 below: (i)Termination due to Employee's Retirement."Retirement" shall mean Employee's retirement at or after normal retirement age (either voluntarily or pursuant to Employer's retirement policy). (ii)Termination by Employer for Employer Cause.Termination of Employee's employment for "Employer Cause" shall mean termination of Employee's employment by Employer for any of the following:(a) Employee's gross negligence or willful misconduct in the performance of the duties and services required of Employee pursuant to this Agreement, (b) Employee's final conviction of, or plea of guilty or nolo contendere to, a felony or Employee engaging in fraudulent or criminal activity relating to the scope of Employee's employment (whether or not prosecuted), (c) a material violation of Alpha Natural Resources' Code of Business Conduct, (d)Employee's material breach of any material provision of this Agreement, provided that Employee has received written notice from the Employer and been afforded a reasonable opportunity (not to exceed 30 days) to cure such breach, (e)any continuing or repeated failure to perform the duties as requested in writing by the Employee's supervisor(s) or the Board of Directors after Employee has been afforded a reasonable opportunity (not to exceed 30 days) to cure such breach, (f) the commission of a felony or crime involving moral turpitude, or (g) conduct which brings Employer and/or the Employer Entities into public disgrace or disrepute in any material respect.Determination as to whether or not Employer Cause exists for termination of Employee's employment will be made by the Board of Directors. (iii)Termination by Employee by Resignation (Other Than for Good Reason).Employee's resignation, other than for Good Reason (as defined below), shall mean termination of Employee's employment by Employee's resignation of employment with Employer and any Employer Entity, but not including any termination of employment by Employee for Good Reason as described in Section 3.4(i) or a Termination In Connection With A Change in Control (as defined below) by Employee described in Section 3.7. (iv)Election Not to Renew Term by Employee.Employee elects not to renew the Term pursuant to Section 1.1 of this Agreement. 3.3If Employee's employment is terminated by reason of Section 3.2 (i), (ii), (iii), or (iv), Employee shall be entitled to each of the following: (i)Employee shall be entitled to: (a) any base salary earned, accrued or owing to Employee through the effective date of termination of employment, (b) reimbursement for all reasonable and customary expenses incurred by Employee in performing services for the Employer and/or the Employer Entities prior to the effective date of termination of employment, (c) payment of vested amounts under the Alpha Natural Resources, Inc. and its Subsidiaries Deferred Compensation Plan (as amended, the "Deferred Compensation Plan"), (d) payment equal to the amount of any accrued, but unused, vacation time, and (e) any individual bonuses or individual incentive compensation not yet paid, but due and payable under Employer's and/or Employer Entities' plans for years prior to the year of Employee's termination of employment; provided that, Employee shall not be entitled to: (1) any bonus or incentive compensation for the year in which he terminates employment unless specifically granted by the Compensation Committee or Board of Directors, or (2) any other payments or benefits by or on behalf of Employer and/or the Employer Entities except for those which may be payable pursuant to the terms of Employer's and/or Employer Entities' employee benefit plans, stock, option, or other equity plans or the applicable agreements underlying such plans. All payments shall be paid no later than 60 days after the effective date of termination of employment, provided, however, that all payments under clause (c) shall be paid in accordance with such plan's terms and all payments underclause (e) shall be paid no later than the time that such amounts are paid to similarly situated employees in accordance with the applicable plan terms. (ii)Except for (i) above, it is specifically understood that all future compensation to which Employee is entitled and all future benefits for which Employee is eligible, shall cease and terminate as of the effective date of termination of employment except, if applicable, retiree medical benefits under the Alpha Natural Resources, LLC and Subsidiaries Retiree Medical Benefit Plan (including any successors thereto, the "Retiree Medical Benefit Plan"). 3.4If Employee's employment is terminated by reason of (i), (ii), (iii), or (iv) below, and, in the case of (i) and (ii), other than a Termination In Connection With A Change in Control, as otherwise provided in Section 3.7, Employee shall be entitled to receive the benefits set forth in Section 3.5 or Section 3.6, as applicable. (i)Termination by Employee for Good Reason (Other Than A Termination In Connection With A Change in Control)."Good Reason" shall mean a termination of employment by Employee because of: (a) the assignment to Employee of any significant duties materially inconsistent with Employee's status as an officer of Alpha Natural Resources or a substantial diminution in the nature of Employee's responsibilities or Employee's status (including, without limitation, Employee being required to report to any person other than the Board of Directors) (without his prior written consent), (b) a material breach by Employer of any material provision of this Agreement, (c) a relocation of Employer's principal place of business or of Employee's own office assigned to Employee by Employer to a location that increases Employee's normal work commute by more than 50 miles,or (d) any illegal activity or materialviolation of governmental laws, rules or regulations by Employer or the Board of Directors in connection with the Employer Entities; provided, that such illegal activity or material violation has a material adverse effect on Employer and the Employer Entities, taken as a whole, thereby causing a material adverse change in the conditions under which Employee services are to be performed.In order for Employee to terminate for Good Reason, (a) Employer must be notified by Employee in writing within 90 days of the event constituting Good Reason, (b) the event must remain uncorrected by Employer for 30 days following such notice (the "Notice Period"), and (c) such termination must occur within 60 days after the expiration of the Notice Period.An across the-board base salary and/or Target Bonus opportunity reduction and, in the case of base salary, not below the initial base salary set forth in Section 2.1, similarly affecting Employee and all other executives of Employer shall not constitute a material breach of this Agreement by Employer. (ii)Employer Termination Without Employer Cause (Other Than A Termination In Connection With A Change in Control).Termination of Employee's employment by Employer for any reason other than for Employer Cause including, without limitation, termination due to Employer's election not to renew the Term pursuant to Section 1.1, but not including a Termination In Connection With A Change in Control by Employer described in Section 3.7. (iii)Death.Termination due to the death of Employee. (iv)Termination due to Employee's Permanent Disability."Permanent Disability" shall mean Employee's physical or mental incapacity to perform his usual duties with such condition likely to remain continuously and permanently as determined by Employer. 3.5Subject to the provisions of Section 3.7, Section 3.8, and Section 3.9, if Employee's employment is terminated by Employee under Section 3.4(i) or by Employer under Section 3.4(ii), Employee shall be entitled to each of the following: (i)Employer shall pay to Employee an amount equal to the sum of:(a) two (2) times Employee's base salary in effect as of the effective date of termination of employment plus (b) two (2) times Employee's Target Bonus for the year in which the effective date of termination of employment occurs.Payment shall be made, in lump sum, no later than 60 days after the effective date of termination of employment. (ii)Employee shall be entitled to a pro rata share of any individual bonuses or individual incentive compensation, based on the target levels set for such bonuses, under Employer's and/or Employer Entities' plans for the year of Employee's termination of employment based on the portion of such year that Employee was employed by Employer; provided, however, that there shall not be any pro-ration of any amounts payable under the Retention Compensation Plan.Payment shall be made, in lump sum, no later than 60 days after the effective date of termination of employment. (iii)Employee shall be entitled to: (a) any base salary earned, accrued or owing to him under this Agreement through the effective date of termination of employment, (b) any individual bonuses or individual incentive compensation not yet paid, but due and payable under Employer's and/or Employer Entities' plans for years prior to the year of Employee's termination of employment, (c) reimbursement for all reasonable and customary expenses incurred by Employee in performing services for the Employer and/or the Employer Entities prior to the effective date of termination of employment,(d) payment of vested amounts under the Deferred Compensation Plan, and (e) payment equal to the amount of accrued, but unused, vacation time.Such payments, if any, shall be made to Employee no later than 60days after the effective date of termination of employment; provided, however, that all payments under clause (b) of this Section 3.5(iii) shall be paid no later than the time that such amounts are paid to similarly situated employees in accordance with the applicable plan terms and all payments under clause (d) of this Section 3.5(iii) shall be paid in accordance with such plan's terms. (iv)(a)To the extent permitted by applicable law and the insurance and benefits policies to which Employee is entitled to participate (collectively, "Benefit Plans"), Employer shall maintain Employee's paid coverage for health and dental insurance (through the payment of Employee's COBRA premiums) and life insurance benefits (through the reimbursement of Employee's premiums upon conversion to individual policy and subject to the limitations of Section 3.5(iv)(c)) for the earlier to occur of: (1) Employee obtaining the age of 65, (2) the date Employee is provided by another employer benefits substantially comparable to the benefits provided by the above-referenced Benefit Plans, or (3) with respect to the health and dental benefits, the expiration of the COBRA Continuation Period (as defined below).During the applicable period of coverage described in the foregoing sentence, Employee shall be entitled to benefits on substantially the same basis as would have otherwise been provided had Employee not been terminated and Employer will have no obligation to pay any benefits to, or premiums on behalf of, Employee after such period ends.To the extent that such benefits are available under the above-referenced Benefit Plans and Employee had such coverage immediately prior to termination of employment, such continuation of benefits for Employee shall also cover Employee's dependents for so long as Employee is receiving benefits under this paragraph (iv).The COBRA Continuation Period for medical and dental insurance under this paragraph (iv) shall be deemed to run concurrent with the continuation period federally mandated by COBRA (generally 18 months), or any other legally mandated and applicable federal, state, or local coverage period for benefits provided to terminated employees under the health care plan.For purposes of this Agreement, (1) "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and (2) "COBRA Continuation Period" shall mean the continuation period for medical and dental insurance to be provided under the terms of this Agreement which shall commence on the first day of the calendar month following the month in which the date of termination falls and generally shall continue for an 18 month period. (b)Following the end of the COBRA Continuation Period, in the event the Employee elects to enroll in the Retiree Medical Benefit Plan in accordance with its terms, health insurance benefits shall be provided solely in accordance with the terms of such plan without further obligation by Employer.If, however, Employee is not able to enroll in the Retiree Medical Benefit Plan because the plan has been terminated, or has been modified to preclude Employee's participation, then Employer will reimburse Employee for the actual cost to Employee of any individual health insurance policy obtained by Employee in accordance with Section 3.5(iv)(c). (c)Employee shall be entitled to reimbursement of life insurance premiums as provided under Section 3.5(iv)(a), and to the extent reimbursements are required under Section 3.5(iv)(b), in accordance with and subject to the following limitations and provisions: (1) reimbursement will be available only to the extent such expense is actually incurred for any particular calendar year and reasonably substantiated; (2) reimbursement shall be made no later than the end of the calendar year following the year in which such expense is incurred by Employee; and (3) no reimbursement will be provided for any expense incurred following the 24th month anniversary of the effective date of termination of employment or for any expense which relates to insurance coverage after such date. Notwithstanding the foregoing, no reimbursement provided for any expense incurred in one taxable year will affect the amount available in another taxable year, and the right to this reimbursement is not subject to liquidation or exchange for another benefit. (v)Employer shall pay to Employee a lump sum cash payment of $15,000 in order to cover the cost of outplacement assistance services for Employee and other expenses associated with seeking another employment position. Payment shall me made, in lump sum, no later than 60 days after the effective date of termination of employment 3.6If Employee's employment is terminated by reason of Section3.4(iii) or (iv), Employee's estate, in the case of death, or Employee (or his legal guardian), in the case of Permanent Disability, shall be entitled to payment of: (a) any base salary earned, accrued or owing to Employee's estate or Employee (or his legal guardian), as applicable, through the effective date of termination of employment, (b) any individual bonuses or individual incentive compensation not yet paid but due and payable under Employer's and/or Employer Entities' plans for years prior to the year of Employee's termination of employment, (c) a pro rata share of any individual bonuses or individual incentive compensation, based on the target levels set for such bonuses, under Employer's and/or Employer Entities' plans for the year of Employee's termination of employment based on the portion of such year that Employee was employed by Employer; provided, however, that there shall not be any pro-ration of any amounts payable under the Retention Compensation Plan, (d) all reasonable and customary expenses incurred by Employee in performing services for the Employer and/or the Employer Entities prior to the effective date of termination of employment, (e) vested amounts under the Deferred Compensation Plan, (f) the amount of accrued, but unused, vacation time, and (g) participation in the Retiree Medical Benefit Plan, if applicable, and in the event of Employee's death, Employee's spouse shall be entitled to any benefits which she is eligible to receive under such plan.All payments shall be paid no later than 60 days after the effective date of termination of employment; provided, however, that all payments under clause (b) shall be paid no later than the time that such amounts are paid to similarly situated employees in accordance with the applicable plan terms and all payments under clause (e) shall be paid in accordance with such plan's terms. 3.7Involuntary Termination In Connection with a Change in Control.In the event the Employee's employment is terminated during the 90-day period immediately preceding a Change in Control, or on or within the one-year period immediately following a Change in Control (a "Termination In Connection With A Change In Control") by: (i) the Employee for Good Reason or (ii) the Employer other than (a) for Employer Cause, (b) due to the Employee's death or (c) due to Permanent Disability, the Employee shall be entitled to receive the benefits set forth in Section 3.8.For purposes of this Agreement, "Change in Control" shall mean the occurrence of any of the following after the date of this Agreement: (a) any merger, consolidation or business combination in which the stockholders of Alpha Natural Resources immediately prior to the merger, consolidation or business combination do not own at least a majority of the outstanding equity interests of the surviving parent entity, (b) the sale of all or substantially all of Alpha Natural Resources' assets in a single transaction or a series of related transactions, (c) the acquisition of beneficial ownership or control of (including, without limitation, power to vote) a majority of the outstanding common stock of Alpha Natural Resources by any person or entity (including a "group" as defined by or under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended), (d) the stockholders of Alpha Natural Resources approve any plan for the dissolution or liquidation of Alpha Natural Resources, or (e) a contested election of directors, as a result of which or in connection with which the persons who were directors of Alpha Natural Resources before such election or their nominees cease to constitute a majority of Alpha Natural Resources' Board of Directors. 3.8Subject to the provisions of Section 3.9, if Employee's employment is terminated pursuant to Section 3.7, Employee shall be entitled to each of the following: (i)Employer shall pay to Employee a lump sum cash payment equal to (a) three (3) times Employee's base salary in effect as of the effective date of termination, plus (b) three (3) times Employee's Target Bonus for the year in which the effective date of the termination occurs.Payment shall be made, in lump sum, no later than 60 days after the effective date of termination of employment. (ii)Employee shall be entitled to a pro rata share of any individual bonuses or individual incentive compensation, based on the target levels set for such bonuses, under Employer's and/or Employer Entities' plans for the year of Employee's termination of employment based on the portion of such year that Employee was employed by Employer; provided, however, that there shall not be any pro-ration of any amounts payable under the Retention Compensation Plan.Payment shall be made, in lump sum, no later than 60 days after the effective date of termination of employment. (iii)Employee shall be entitled to: (a) any base salary earned, accrued or owing to him under this Agreement through the effective date of termination of employment, (b) any individual bonuses or individual incentive compensation not yet paid, but due and payable under Employer's and/or Employer Entities' plans for years prior to the year of Employee's termination of employment, (c) reimbursement for all reasonable and customary expenses incurred by Employee in performing services for the Employer and/or the Employer Entities prior to the effective date of termination of employment,(d) payment of vested amounts under the Deferred Compensation Plan, and (e) payment equal to the amount of accrued, but unused, vacation time.Such payments, if any, shall be made to Employee no later than 60days after the effective date of termination of employment; provided, however, that all payments under clause (b) shall be paid no later than the time that such amounts are paid to similarly situated employees in accordance with the applicable plan terms and all payments under clause (d) shall be paid in accordance with such plan's terms. (iv)(a)To the extent permitted by applicable law and the Benefit Plans, Employer shall maintain Employee's paid coverage for health and dental insurance (through the payment of Employee's COBRA premiums) and life insurance benefits (through the reimbursement of Employee's premiums upon conversion to individual policy and subject to Section 3.8(iv)(c)) for the earlier to occur of: (1) Employee obtaining the age of 65, (2) the date Employee is provided by another employer benefits substantially comparable to the benefits provided by the above-referenced Benefit Plans, or (3) with respect to the health and dental benefits, the expiration of the COBRA Continuation Period.During the applicable period of coverage described in the foregoing sentence, Employee shall be entitled to benefits on substantially the same basis as would have otherwise been provided had Employee not been terminated and Employer will have no obligation to pay any benefits to, or premiums on behalf of, Employee after such period ends.To the extent that such benefits are available under the above-referenced Benefit Plans and Employee had such coverage immediately prior to termination of employment, such continuation of benefits for Employee shall also cover Employee's dependents for so long as Employee is receiving benefits under this paragraph (iv).The COBRA Continuation Period for medical and dental insurance under this paragraph (iv) shall be deemed to run concurrent with the continuation period federally mandated by COBRA (generally 18 months), or any other legally mandated and applicable federal, state, or local coverage period for benefits provided to terminated employees under the health care plan. (b)Following the end of the COBRA Continuation Period, in the event the Employee elects to enroll in the Retiree Medical Benefit Plan in accordance with its terms, health insurance benefits shall be provided solely in accordance with the terms of such plan without further obligation by Employer.If, however, Employee is not able to enroll in the Retiree Medical Benefit Plan because the plan has been terminated, or has been modified to preclude Employee's participation, then Employer will reimburse Employee for the actual cost to Employee of any individual health insurance policy obtained by Employee in accordance with Section 3.8(iv)(c). (c)Employee shall be entitled to reimbursement of life insurance premiums as provided under Section 3.8(iv)(a), and to the extent reimbursements are required under Section 3.8(iv)(b), in accordance with and subject to the following limitations and provisions: (1) reimbursement will be available only to the extent such expense is actually incurred for any particular calendar year and reasonably substantiated; (2) reimbursement shall be made no later than the end of the calendar year following the year in which such expense is incurred by Employee; and (3) no reimbursement will be provided for any expense incurred following the 36th month anniversary of the effective date of termination of employment or for any expense which relates to insurance coverage after such date. Notwithstanding the foregoing, no reimbursement provided for any expense incurred in one taxable year will affect the amount available in another taxable year, and the right to this reimbursement is not subject to liquidation or exchange for another benefit. (v)If applicable, Employer shall pay to Employee a lump sum cash payment equal to the difference between the present value of the Employee's accrued pension benefits on the effective date of Employee's termination under any qualified defined benefit plan and (if eligible) supplemental retirement plan (together, the "pension plans") sponsored by Employer or any Employer Entity and the present value of the accrued pension benefits to which the Employee would have been entitled under the pension plans if Employee had continued participation in those plans for the 36-month period after the effective date of Employee's termination. Such amount shall be determined based on an average of the amount contributed by Employee in the two (2) years prior to the effective date of Employee's termination. Payment shall be made, in lump sum, no later than 60 days after the effective date of termination of employment. (vi)Employer shall pay to Employee a lump sum cash payment of $30,000 in order to cover the cost of outplacement assistance services for Employee and other expenses associated with seeking another employment position. Payment shall me made, in lump sum, no later than 60 days after the effective date of termination of employment. 3.9The severance benefit paid and provided to Employee pursuant to Section 3.3, Section3.5, 3.8 and/or Section 3.10 shall be in consideration of Employee's continuing obligations hereunder after such termination of employment, including, without limitation, Employee's obligations under Article 4 and Article 5.Further, as a condition to the receipt of such severance benefit, Employer shall require Employee to first execute a release, in substantially the form attached hereto as Annex A, releasing Employer and all other Employer Entities, and their respective officers, directors, employees, and agents, from any and all claims and from any and all causes of action of any kind or character, including, but not limited to, all claims and causes of action arising out of Employee's employment with Employer and any other Employer Entities or the termination of such employment.Unless otherwise required by applicable law, the release must be executed by the Employee within thirty (30) days of the date of termination of employment.If the Employee fails or otherwise refuses to execute a Release within the time specified herein, or revokes the Release, the Employee will not be entitled to any such severance benefits and the Employer shall have no further obligations with respect to the payment of the severance benefits.The performance of Employer's obligations under Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 and the receipt of the severance benefit provided thereunder by Employee shall constitute full settlement of all such claims and causes of action.Employee shall not be under any duty or obligation to seek or accept other employment following a termination of employment pursuant to which a severance benefit payment or benefit under Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 is owing and the amounts and benefits due Employee pursuant to Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 shall not be reduced or suspended, except as otherwise provided, if Employee accepts subsequent employment or earns any amounts as a self-employed individual, provided, however that in the event Employee breaches any of Employee's obligations under Articles 4 or 5 of this Agreement, then, in addition to Employer's right to specific performance pursuant to Section 5.5 or any other rights that Employer or each Employer Entity may have under this Agreement or otherwise, Employer and each Employer Entity shall have the right to terminate payment of any amounts or benefits to which Employee would otherwise be entitled pursuant to this Article 3.Employee's rights under Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 are Employee's sole and exclusive rights against the Employer, or any affiliate of Employer, and the Employer's and the Employer Entities' sole and exclusive liability to Employee under this Agreement, whether such claim is based in contract, tort or otherwise, for the termination of his employment relationship with Employer.Employee agrees that all disputes relating to Employee's employment or termination of employment shall be resolved through Employer's Dispute Resolution Plan as provided in Section 7.7 hereof; provided, however, that decisions as to whether there is "Employer Cause" for termination of the employment relationship with Employee and whether and as of what date Employee has become Permanently Disabled shall be limited to whether such decision was reached in good faith.Nothing contained in this Article 3 shall be construed to be a waiver by Employee of any benefits accrued for or due Employee under any employee benefit plan (as such term is defined in the Employees' Retirement Income Security Act of 1974, as amended) maintained by Employer except that Employee shall not be entitled to any severance benefits pursuant to any severance plan or program of the Employer and/or the Employer Entities except as outlined in this Agreement. 3.10Vesting of Equity.With respect to any equity awards or grants made by Employer and/or any Employer Entity after the date of this Agreement and notwithstanding any provision to the contrary in any applicable plan, program or agreement, upon a termination of Employee's employment with Employer pursuant to any of the subparagraphs of Section 3.4 or Section 3.7, all stock options, restricted stock and other equity rights held by the Employee will become fully vested and/or exercisable, as the case may be, on the date on which such termination of employment occurs, and all stock options held by the Employee shall remain exercisable until the earlier to occur of: (i) the expiration date of the applicable option term or (ii) the three (3) year anniversary of Employee's termination date; provided, however, that the payment of performance-based awards will continue to be subject to the attainment of the performance goals as specified in the applicable plan or award agreement. 3.11Termination of the employment relationship does not terminate those obligations imposed by this Agreement, which are continuing obligations, including, without limitation, Employee's obligations under Article 4 and Article 5. 3.12The payment of any monies to Employee under this Agreement after the date of termination of employment does not constitute an offer or a continuation of employment of the Employee.In no event shall Employee represent or hold himself out to be an employee of Employer or any Employer Entity after the effective date of termination of employment.Except where Employer is lawfully required to withhold any federal, state, or local taxes, Employee shall be responsible for any and all federal, state, or local taxes that arise out of any payments to Employee hereunder. 3.13During any period during which any monies are being paid to Employee under this Agreement after the effective date of termination of employment, Employee shall provide to Employer and any Employer Entity reasonable levels of assistance in answering questions concerning the business of Employer and any Employer Entity, transition of responsibility, or litigation, provided that all out of pocket expenses of Employee reasonably incurred in connection with such assistance are fully and promptly reimbursed and that any such assistance after the Non-Compete Period (as defined below) shall not interfere or conflict with the obligations which Employee may owe to any other employer, and shall always be less than 8 hours per week. ARTICLE 4:OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION: 4.1All information, ideas, concepts, improvements, innovations, developments, methods, processes, designs, analyses, drawings, reports, discoveries, and inventions, whether patentable or not or reduced to practice, which are conceived, made, developed or acquired by Employee, individually or in conjunction with others, during Employee's employment by Employer or any of the Employer Entities, both before and after the date hereof (whether during business hours or otherwise and whether on Employer's premises or otherwise) which relate to the business, products or services of Employer or the Employer Entities (including, without limitation, all such information relating to corporate opportunities, research, financial and sales data, pricing and trading terms, evaluations, opinions, interpretations, acquisition prospects, the identity of customers or their requirements, the identity of key contacts within the customer's organizations or within the organization of acquisition prospects, or marketing and merchandising techniques, prospective names, marks, and any copyrightable work, trade mark, trade secret or other intellectual property rights (whether or not composing confidential information, and all writings or materials of any type embodying any of such items (collectively, "Work Product"), shall be the sole and exclusive property of Employer or an Employer Entity, as the case may be, and shall be treated as "work for hire."It is recognized that Employee is an experienced executive in the business of the Employer Entities and through several decades of prior work in the industry acquired and retains knowledge, contacts, and information which are not bound by this Article 4. 4.2Employee shall promptly and fully disclose all Work Product to Employer and shall cooperate and perform all actions reasonably requested by Employer (whether during or after the Term of employment) to establish, confirm and protect Employer's and/or Employer Entities' right, title and interest in such Work Product.Without limiting the generality of the foregoing, Employee agrees to assist Employer, at Employer's expense, to secure Employer's and Employer Entities' rights in the Work Product in any and all countries, including the execution by Employee of all applications and all other instruments and documents which Employer and/or the Employer Entities shall deem necessary in order to apply for and obtain rights in such Work Product and in order to assign and convey to Employer and/or the Employer Entities the sole and exclusive right, title and interest in and to such Work Product.If Employer is unable because of Employee's mental or physical incapacity or for any other reason (including Employee's refusal to do so after request therefor is made by Employer) to secure Employee's signature to apply for or to pursue any application for any United States or foreign patents or copyright registrations covering Work Product belonging to or assigned to Employer and/or the Employer Entities pursuant to Section 4.1 above, then Employee by this Agreement irrevocably designates and appoints Employer and its duly authorized officers and agents as Employee's agent and attorney-in-fact to act for and in Employee's behalf and stead to execute and file any such applications and to do all other lawfully permitted acts to further the prosecution and issuance of patents or copyright registrations thereon with the same legal force and effect as if executed by Employee.Employee agrees not to apply for or pursue any application for any United States or foreign patents or copyright registrations covering any Work Product other than pursuant to this Section in circumstances where such patents or copyright registrations are or have been or are required to be assigned to Employer or any Employer Entity. 4.3Employee acknowledges that the businesses of Employer and the Employer Entities are highly competitive and that their strategies, methods, books, records, and documents, their technical information concerning their products, equipment, services, and processes, procurement procedures and pricing techniques, the names of and other information (such as credit and financial data) concerning their former, present or prospective customers and business affiliates, all comprise confidential business information and trade secrets which are valuable, special, and unique assets which Employer and/or the Employer Entities use in their business to obtain a competitive advantage over their competitors.Employee further acknowledges that protection of such confidential business information and trade secrets against unauthorized disclosure and use is of critical importance to Employer and the Employer Entities in maintaining their competitive position.Employee acknowledges that by reason of Employee's duties to, and association with, Employer and the Employer Entities, Employee has had and will have access to, and has and will become informed of, confidential business information which is a competitive asset of Employer and the Employer Entities.Employee hereby agrees that Employee will not, at any time during or after his employment by Employer, make any unauthorized disclosure of any confidential business information or trade secrets of Employer or the Employer Entities, or make any use thereof, except in the carrying out of his employment responsibilities hereunder.Employee shall take all necessary and appropriate steps to safeguard confidential business information and protect it against disclosure, misappropriation, misuse, loss and theft.Confidential business information shall not include information in the public domain (but only if the same becomes part of the public domain through a means other than a disclosure prohibited hereunder).The above notwithstanding, a disclosure shall not be unauthorized if (i) it is required by law or by a court of competent jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute resolution or other legal proceeding in which Employee's legal rights and obligations as an employee or under this Agreement are at issue; provided, however, that Employee shall, to the extent practicable and lawful in any such events, give prior notice to Employer of his intent to disclose any such confidential business information in such context so as to allow Employer or an Employer Entity an opportunity (which Employee will not oppose) to obtain such protective orders or similar relief with respect thereto as may be deemed appropriate.Any information not specifically related to the Employer Entities would not be considered confidential to the Employer. 4.4All written materials, records, and other documents made by, or coming into the possession of, Employee during the period of Employee's employment by Employer which contain or disclose confidential business information or trade secrets of Employer or the Employer Entities, or which relate to Employee's Work Product described in Section 4.1 above, shall be and remain the property of Employer, or the Employer Entities, as the case may be.Upon termination of Employee's employment, for any reason, Employee promptly shall deliver the same, and all copies thereof, to Employer. ARTICLE 5:COVENANT NOT TO COMPETE: 5.1In consideration of the compensation to be paid to Employee under this Agreement, Employee acknowledges that in the course of Employee's employment with certain Employer Entities, he has prior to the date of this Agreement, and will during the Term of employment, become familiar with Employer's and the Employer Entities' trade secrets, business plans and business strategies and with other confidential business information concerning Employer and the Employer Entities and that Employee's services have been and shall be of special, unique and extraordinary value to Employer and the Employer Entities. Employee also acknowledges that in the course of his employment he will have access to Employer's and the Employer Entities' relationships and goodwill with their customers, distributors, suppliers and employees.In light of Employee's value to, and knowledge of, Employer, the Employer Entities,and the Business (as defined below) and Employee's compensation pursuant to this Agreement, Employee agrees that, during the Term and for a period of one (1) year thereafter (the "Non-Compete Period"), he will not, in association with or as an officer, principal, manager, member, advisor, agent, partner, director, material stockholder, employee or consultant of any corporation (or sub-unit, in the case of a diversified business) or other enterprise, entity or association, work on the acquisition or development of, or engage in any line of business, property or project which is, directly or indirectly, competitive with any business that Employer or any Employer Entity engages in or is planning to engage in during the Term of employment, including but not limited to, the mining, processing, transportation, distribution, trading and sale of synfuel, coal and coal byproducts (the "Business").Such restriction shall cover Employee's activities anywhere in the contiguous United States. 5.2During the applicable Non-Compete Period, Employee will not solicit or induce any person who is or was employed by any of the Employer Entities at any time during such term or period (i) to interfere with the activities or businesses of Employer or any Employer Entity or (ii) to discontinue his or her employment with any of the Employer Entities. 5.3During the applicable Non-Compete Period, Employee will not, directly or indirectly, influence or attempt to influence any customers, distributors or suppliers of any of the Employer Entities to divert their business to any competitor of Employer or any Employer Entity or in any way interfere with the relationship between any such customer, distributor or supplier and Employer and/or any Employer Entity (including, without limitation, making any negative statements or communications about Employer and the Employer Entities).During the applicable Non-Compete Period, Employee will not, directly or indirectly, acquire or attempt to acquire any business in the contiguous United States to which Employer or any Employer Entity, prior to the termination of the Term of employment, has made an acquisition proposal relating to the possible acquisition of such business by Employer or any Employer Entity, or has planned, discussed or contemplated making such an acquisition proposal (such business, an "Acquisition Target"), or take any action to induce or attempt to induce any Acquisition Target to consummate any acquisition, investment or other similar transaction with any person other than Employer or any Employer Entity. 5.4Employee understands that the provisions of Sections 5.1, 5.2 and 5.3 hereof may limit his ability to earn a livelihood in a business in which he is involved, but as a member of the management group of Employer and the Employer Entities he nevertheless agrees and hereby acknowledges that: (i) such provisions do not impose a greater restraint than is necessary to protect the goodwill or other business interests of Employer and any of the Employer Entities; (ii) such provisions contain reasonable limitations as to time, scope of activity, and geographical area to be restrained; and (iii) the consideration provided hereunder, including without limitation, any amounts or benefits provided under Article 3 hereof, is sufficient to compensate Employee for the restrictions contained in Sections 5.1, 5.2 and 5.3 hereof.In consideration of the foregoing and in light of Employee's education, skills and abilities, Employee agrees that he will not assert that, and it should not be considered that, any provisions of Sections 5.1, 5.2 or 5.3 otherwise are void, voidable or unenforceable or should be voided or held unenforceable. 5.5If, at the time of enforcement of Articles 4 or 5 of this Agreement, a court shall hold that the duration, scope, or area restrictions stated herein are unreasonable under circumstances then existing, the parties hereto agree that the maximum period, scope or geographical area reasonable under such circumstances shall be substituted for the stated period, scope or area and that the court shall be allowed and directed to revise the restrictions contained herein to cover the maximum period, scope and area permitted by law.Employee acknowledges that he is a member of Employer's and the Employer Entities' management group with access to Employer's and Employer Entities' confidential business information and his services are unique to Employer and the Employer Entities.Employee therefore agrees that the remedy at law for any breach by him of any of the covenants and agreements set forth in Articles 4 and 5 will be inadequate and that in the event of any such breach, Employer and the Employer Entities may, in addition to the other remedies which may be available to them at law, apply to any court of competent jurisdiction to obtain specific performance and/or injunctive relief prohibiting Employee (together with all those persons associated with him) from the breach of such covenants and agreements and to enforce, or prevent any violations of, the provisions of this Agreement.In addition, in the event of a breach or violation by Employee of this Article 5, the applicable Non-Compete Period set forth in this Article shall be tolled until such breach or violation has been cured. 5.6Each of the covenants of this Article5 are given by Employee as part of the consideration for this Agreement and as an inducement to Employer to enter into this Agreement and accept the obligations hereunder. 5.7Provisions of Article 5 shall not be binding on Employee if Employer fails to perform any material obligation under this Agreement, including, without limitation, the failure of Employer to make timely payments of monies due to Employee under Article 3 of this Agreement; provided, that (a) Employee has notified Employer in writing within 30 days of the date of the failure of Employer to perform such material obligation and (b) such failure remains uncorrected and/or uncontested by Employer for 15 days following the date of such notice. 5.8Notwithstanding anything to the contrary contained in this Article 5, the provisions of this Article 5 shall not apply in the event that this Agreement shall be terminated by Employee for Good Reason pursuant to Section 3.4 or Employee or Employer, as the case may be, elects not to renew the Term of this Agreement pursuant to Section 3.2(iv) or Section 3.4(ii), respectively, provided that Employee does not receive, or does not elect to receive, any of the benefits or payments under Sections 3.5, 3.8 and/or 3.10 of this Agreement. 5.9If Employee breaches any obligation under Article 4 and/or Article 5 hereof, Employer shall provide notice of such breach to Employee.The Employee agrees that, within 30 days after Employer provides such notice, Employee shall pay to Employer, in cash, an amount equal to any and all payments paid to or on behalf of Employee under Article 3 of this Agreement including, without limitation, to the extent Employee has sold any equity which vested pursuant to Section 3.10 hereof, any cash proceeds received from such sale.Employee agrees that failure to make such timely payment to Employer constitutes an independent and material breach of this Agreement by Employee, for which Employer may seek recovery of the unpaid amount as liquidated damages, in addition to all other rights and remedies Employer may have resulting from Employee's breach of the obligations set forth in Article 4 and/or Article 5 hereof.Employee agrees that timely payment to Employer as set forth herein is reasonable and necessary because the damages that will result from a breach of Article 4 and/or Article 5 hereof cannot readily be ascertained.Further, Employee agrees that timely payment to Employer as set forth herein is not a penalty, and it does not preclude Employer from seeking all other remedies that may be available to Employer, including, without limitation, those set forth in this Article 5. ARTICLE 6:CERTAIN ADDITIONAL PAYMENTS BY EMPLOYER: 6.1The provisions of this Article6 shall apply notwithstanding anything in this Agreement to the contrary.Subject to Section 6.2 below, in the event that it shall be determined that any payment or distribution by Employer to, or for the benefit of, the Employee, whether paid or payable or distributed or distributable pursuant to the terms of this Agreement or otherwise (a "Payment"), would constitute an "excess parachute payment" within the meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), Employer shall pay the Employee an additional amount (the "Gross-Up Payment") such that the net amount retained by the Employee after deduction of any excise tax imposed under Section4999 of the Code, and any federal, state and local income tax, employment tax, excise tax and other tax imposed upon the Gross-Up Payment, shall be equal to the Payment. 6.2Notwithstanding Section 6.1, and notwithstanding any other provisions of this Agreement to the contrary, if the net after-tax benefit to the Employee of receiving the Gross-Up Payment does not exceed the Safe Harbor Amount (as defined below) by more than 10% (as compared to the net-after tax benefit to the Employee resulting from elimination of the Gross-Up Payment and reduction of the Payments to the Safe Harbor Amount), then (i) Employer shall not pay the Employee the Gross-Up Payment, and (ii) the provisions of Section 6.3 below shall apply.The term "Safe Harbor Amount" means the maximum dollar amount of parachute payments that may be paid to the Employee under Section 280G of the Code without imposition of an excise tax under Section 4999 of the Code. 6.3The provisions of this Section 6.3 shall apply only if Employer is not required to pay the Employee a Gross-Up Payment as a result of Section 6.2 above.If Employer is not required to pay the Employee a Gross-Up Payment as a result of the provisions of Section 6.2, Employer will apply a limitation on the Payment amount as set forth below (a "Parachute Cap") as follows:The aggregate present value of the Payments under Section 3.8 and Section 3.10 of this Agreement ("Agreement Payments") shall be reduced (but not below zero) to the Reduced Amount.The "Reduced Amount" shall be an amount expressed in present value which maximizes the aggregate present value of Agreement Payments without causing any Payment to be subject to the limitation of deduction under Section 280G of the Code.For purposes of this Article 6, "present value" shall be determined in accordance with Section 280G(d)(4) of the Code. 6.4Except as set forth in the next sentence, all determinations to be made under this Article6 shall be made by the nationally recognized independent public accounting firm used by Employer immediately prior to the Change in Control ("Accounting Firm"), which Accounting Firm shall provide its determinations and any supporting calculations to Employer and the Employee within ten (10) days of the Employee's termination date.The value of the Employee's non-competition covenant under Article 5 of this Agreement shall be determined by independent appraisal by a nationally-recognized business valuation firm acceptable to both the Employee and Employer, and a portion of the Agreement Payments shall, to the extent of that appraised value, be specifically allocated as reasonable compensation for such non-competition covenant and shall not be treated as a parachute payment.If any Gross-Up Payment is required to be made, Employer shall make the Gross-Up Payment within 60 days after receiving the Accounting Firm's calculations, but in no event later than the end of the Employee's taxable year following the Employee's taxable year in which the Employee remits the related taxes. Any such determination by the Accounting Firm shall be binding upon Employer and the Employee. 6.5All of the fees and expenses of the Accounting Firm in performing the determinations referred to in this Article6 shall be borne solely by Employer. ARTICLE 7:MISCELLANEOUS: 7.1For purposes of this Agreement, the terms "affiliate" or "affiliates" mean an entity or entities in which Employer or any other person has a 20% or more direct or indirect equity interest or entity or entities that have a 20% or more direct or indirect equity interest in Employer or such other person. 7.2Section 409A. (i)The provisions of this Agreement will be administered, interpreted and construed in a manner intended to comply with Section 409A of the Code, the regulations issued thereunder or any exception thereto (or disregarded to the extent such provision cannot be so administered, interpreted, or construed). (ii)For purposes of Section 409A, each payment hereunder, including each salary continuation installment payment, shall be treated as a separate payment.For purposes of this Agreement, each payment is intended to be excepted from Section 409A to the maximum extent provided under Section 409A as follows: (i) each payment that is scheduled to be made following Employee's termination date and within the applicable 2½ month period specified in Treas.
